DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 
 
Claims 1-20 are pending.  Of these, claims 1, 8 and 17 are independent.


Specification/Claim Informality Objections
In claim 8, “refresh a row address” in line 2 should be --refresh a row of the memory device associated with a row address-- or similar (since “a row address” itself is not refreshed).  A corresponding change should be made to “refresh the row address” at the end of the claim.
Similarly, in claim 17, “refresh the row address” at the end should be --refresh a row of the memory device associated with the row address-- or similar.
In claim 19, “and second” in line 2 should be --and a second--.
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 5 and 7-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 2, it is unclear in the claim the intended meaning/ scope of “unpaired”, e.g., whether the immediately previous refresh operation includes refreshing a pair of rows in a bank, or the immediately previous refresh operation includes refreshing a row in a pair of banks, or the immediately previous refresh operation is paired with another refresh operation, or something else.
In claim 5, it is unclear in the claims the intended meaning/ scope of “after a delay”, i.e., delayed from what operation/ event.
In claim 7, it is unclear in the claims the intended meaning/ scope of “perform two refresh operations on two sets of rows”, e.g., whether each of the “two refresh operations” is performed on the respective one of the “two sets of rows”, or the “two refresh operations” are performed on each of the “two sets of rows”, or something else.

In claim 8, it is unclear in the claim whether “a memory device” in line 2 is intended to be same as or different from “a memory device” in line 1.
Further, in claim 8, it is unclear in the claim the intended meaning/ scope of “unpaired” in line 5 and “paired” in line 9, e.g., whether the immediately previous refresh operation includes refreshing a pair of rows in a bank, or the immediately previous refresh operation includes refreshing a row in a pair of banks, or the immediately previous refresh operation is paired with another refresh operation, or something else.

Claims 9-16 depend from claim 8, thus are rejected for the same reason(s) above for claim 8.

Further, in claim 11, it is unclear in the claims the intended meaning/ scope of “perform two refresh operations on two sets of rows of a plurality of rows”, e.g., whether each of the “two refresh operations” is intended to be performed on the respective one of the “two sets of rows”, or the “two refresh operations” are perform on each of the “two sets of rows”, or something else.
Further, in claim 16, “the row addresses” (plural) lack a clear antecedent in the claims, and it is unclear in the claims whether “the row addresses” are somehow related to “a row address” in parent claim 8.

In claim 17, it is unclear in the claim whether “a memory device” in line 2 is intended to be same as or different from “a memory device” in line 1.
Further, in claim 17, it is unclear in the claim the intended meaning/ scope of “an immediately previous refresh operation”, i.e., previous to what operation/ event.  If it is intended to be previous to the transition recited in lines 2-3, that limitation merely determines whether the transition has occurred or not, and thus “an immediately previous refresh operation” would be further unclear if the transition did not occur.
Further, in claim 17, it is unclear in the claim whether “the other refresh operation” in line 9 lack a clear antecedent in the claim.  Also, it is unclear in the claim whether it is intended to be referring to or different from “another refresh operation” in line 5.
Further, claim 17 recites “block incrementing…in response to…determining that the immediately previous refresh operation of the memory device was paired…” and “increment…in response to… determining that the immediately previous refresh operation of the memory device was not paired…”.
However, the specification and other claims appear to contradict the above limitations, e.g., claim 2 “block incrementing…based at least in part on whether an immediately previous refresh operation of the memory device was unpaired”, claim 8 “block incrementing…when…an immediately previous refresh operation was unpaired” and “increment…when…the immediately previous refresh operation was paired”, paragraph [00109] “if the refresh same memory banks operation is not paired, … to block incrementing the row address”, etc.
Therefore, it is unclear in claim 17 whether the above conditions to “block incrementing” and to “increment” are unintended typographical errors.  For the purpose of further examination, they are understood to be unintended typographical errors and intended as described in the specification and other claims.

Claims 18-20 depend from claim 17, thus are rejected for the same reason(s) above for claim 17.

Further, in claim 18, it is unclear in the claims whether “a first mode” is intended to be same as or different from “a first mode” in parent claim 17.
Further, in claim 18, “the first row address” and “the first refresh operation” lack clear antecedents in the claims and are deemed indefinite.

Claims 19-20 depend from claim 18, thus are also rejected for the same reason(s) above for claim 18.

Further, in claim 20, “the second refresh operation” lacks a clear antecedent in the claims, and is deemed indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-2, 4-7 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,141,041 B1 (“PATENT1”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT, including the following claim(s):
1. Logic circuitry in a memory device comprising: 
first circuitry configured to determine whether to increment a counter coupled to the logic circuitry based at least in part on refreshing a row of the memory device (obvious circuitry associated with claim 1 of PATENT1 “a counter configured to store and increment a first row address of a first row of a first set of memory banks of the plurality of memory banks to a second row address of a second row of the first set of memory banks in response to a first refresh operation when the memory device is operating in a first mode”, thus determining a condition for incrementing); 
second circuitry coupled to the first circuitry, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on the memory device transitioning from operating in a first mode to operating in a second mode (obvious circuitry associated with claim 1 of PATENT1 “block incrementing the second row address to a third row address of a third row of the first set of memory banks when the memory device transitions from the first mode to a second mode”, thus determining the condition for blocking the incrementing); and 
third circuitry coupled to the first circuitry and second circuitry, wherein the third circuitry is configured to block incrementing the counter based on receiving an output signal from the second circuitry (claim 1 of PATENT1 “block incrementing the second row address to a third row address of a third row of the first set of memory banks when the memory device transitions from the first mode to a second mode”).

2. The logic circuitry of claim 1, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on whether an immediately previous refresh operation of the memory device was unpaired (claim 1 of PATENT1 “block incrementing the second row address to a third row address of a third row of the first set of memory banks when the memory device transitions from the first mode to a second mode and the first refresh operation is not paired with a second refresh operation that is performed when the memory device is operating in the first mode”).
4. The logic circuitry of claim 1, wherein the third circuitry comprises storage logic configured to store the output signal from the second circuitry (storing a control/ mode/ status/ flag signal in a register/ flip-flip based on input conditions was common and well known in the art to effectively maintain that mode/ status).
5. The logic circuitry of claim 1, wherein the third circuitry is configured to output the output signal from the second circuitry after a delay (including an optimum delay between control signals was common and well known in the art to efficiently and reliably perform a sequence of operations).
6. The logic circuitry of claim 1, wherein the first mode is configured to enable a refresh command to perform a refresh operation on one or more rows of the memory device (see claim 2 of PATENT1).
7. The logic circuitry of claim 1, wherein the second mode is configured to enable a refresh command to perform two refresh operations on two sets of rows of the memory device (see claim 3 of PATENT1).

17. Logic circuitry in a memory device, wherein the logic circuitry is configured to:
determine whether a memory device transitioned from operating in a first mode to operating in a second mode (implied in claim 1 of PATENT1 “when the memory device transitions from the first mode to a second mode”);
determine whether an immediately previous refresh operation of the memory device was paired with another refresh operation of the memory device (implied in claim 1 of PATNET1 “when … the first refresh operation is not paired with a second refresh operation that is performed when the memory device is operating in the first mode”);
block incrementing a row address stored in the memory device in response to determining that the memory device transitioned from operating in the first mode to operating in the second mode and determining that the immediately previous refresh operation of the memory device was [unpaired] with the other refresh operation of the memory device (claim 1 of PATENT1 “block incrementing the second row address to a third row address of a third row of the first set of memory banks when the memory device transitions from the first mode to a second mode and the first refresh operation is not paired with a second refresh operation that is performed when the memory device is operating in the first mode”);
increment the row address stored in the memory device in response to determining that the memory device did not transition from operating in the first mode to operating in the second mode or determining that the immediately previous refresh operation of the memory device was (claim 1 of PATENT1 “increment a first row address of a first row of a first set of memory banks of the plurality of memory banks to a second row address of a second row of the first set of memory banks in response to a first refresh operation when the memory device is operating in a first mode”); and
refresh the row address stored in the memory device (implied in claims 1-7 of PATENT1).

18. The logic circuitry of claim 17, wherein the counter is configured to store and increment the first row address in response to the first refresh operation when the memory device is operating in a first mode of operation (claim 1 of PATENT1 “a counter configured to store and increment a first row address … in response to a first refresh operation when the memory device is operating in a first mode”).

19. The logic circuitry of claim 18, wherein the memory device comprises at least a first set of memory banks and second set of memory banks, wherein the counter is configured to store and increment the first row address corresponding to a first row of the first set of memory banks (implied in claims 4 and 5 of PATENT1).

20. The logic circuitry of claim 19, comprising a second counter configured to store and increment the first row address corresponding to the first row of the second set of memory banks in response to the second refresh operation when the memory device is operating in the first mode (claim 6 of PATENT1 “a second counter configured to store and increment the first row address of the first row of a second set of memory banks of the plurality of memory banks to the second row address of the second row of the second set of memory banks in response to the second refresh operation when the memory device is operating in the first mode”).

------------------------------------
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US 10,431,288 B2 (“PATENT2”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claim(s) of the present application is/are either anticipated by, or would have been obvious over, the above identified claim(s) of PATENT2 (as described below).

1. Logic circuitry in a memory device comprising:
first circuitry configured to determine whether to increment a counter coupled to the logic circuitry based at least in part on refreshing a row of the memory device (claim 1 of PATENT2 “blocking incrementing the row address when the memory device transitioned from a first mode of operation to a second mode of operation and an immediately previous refresh operation was unpaired; incrementing the row address stored in the counter when the memory device did not transition from the first mode of operation to the second mode of operation, or the memory device transitioned from the first mode of operation to the second mode of operation and the immediately previous refresh operation was paired”, thus determining whether to increment or not increment based on the immediately previous refresh operation);
second circuitry coupled to the first circuitry, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on the memory device transitioning from operating in a first mode to operating in a second mode (a determination associated with claim 1 of PATENT2 “blocking incrementing the row address when the memory device transitioned from a first mode of operation to a second mode of operation”); and
third circuitry coupled to the first circuitry and second circuitry, wherein the third circuitry is configured to block incrementing the counter based on receiving an output signal from the second circuitry (claim 1 of PATENT2 “blocking incrementing the row address when the memory device transitioned from a first mode of operation to a second mode of operation”).

2. The logic circuitry of claim 1, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on whether an immediately previous refresh operation of the memory device was unpaired (claim 2 of PATENT2).
3. The logic circuitry of claim 1, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on the least significant bit of a row address (claim 2 of PATENT2).
4. The logic circuitry of claim 1, wherein the third circuitry comprises storage logic configured to store the output signal from the second circuitry (storing a control/ mode/ status/ flag signal in a register/ flip-flip based on input conditions was common and well known in the art to effectively maintain that mode/ status).
5. The logic circuitry of claim 1, wherein the third circuitry is configured to output the output signal from the second circuitry after a delay (including an optimum delay between control signals was common and well known in the art to efficiently and reliably perform a sequence of operations).
6. The logic circuitry of claim 1, wherein the first mode is configured to enable a refresh command to perform a refresh operation on one or more rows of the memory device (see claim 3 of PATENT2).
7. The logic circuitry of claim 1, wherein the second mode is configured to enable a refresh command to perform two refresh operations on two sets of rows of the memory device (see claim 4 of PATENT2).

Claims 8-16 of the present application recite logic circuitry functions that are substantially same as the method steps recited in claims 1-9 of PATENT2.  Therefore, the logic circuitry of claims 8-16 of the present application is deemed to be an obvious product/ apparatus for performing the method/ process of claim 1-9 of PATENT2.

17. Logic circuitry in a memory device, wherein the logic circuitry is configured to: 
determine whether a memory device transitioned from operating in a first mode to operating in a second mode (a determination associate with claim 1 of PATENT2 “when the memory device transitioned from a first mode of operation to a second mode of operation”); 
determine whether an immediately previous refresh operation of the memory device was paired with another refresh operation of the memory device (a determination associated with claim 1 of PATENT2 “when … an immediately previous refresh operation was unpaired”); 
block incrementing a row address stored in the memory device in response to determining that the memory device transitioned from operating in the first mode to operating in the second mode and determining that the immediately previous refresh operation of the memory device was [not paired] with the other refresh operation of the memory device (claim 1 of PATENT2 “blocking incrementing the row address when the memory device transitioned from a first mode of operation to a second mode of operation and an immediately previous refresh operation was unpaired”); 
increment the row address stored in the memory device in response to determining that the memory device did not transition from operating in the first mode to operating in the second mode or determining that the immediately previous refresh operation of the memory device was [paired] with the other refresh operation of the memory device (claim 1 of PATENT2 “incrementing the row address stored in the counter when the memory device did not transition from the first mode of operation to the second mode of operation, or the memory device transitioned from the first mode of operation to the second mode of operation and the immediately previous refresh operation was paired”); and 
refresh the row address stored in the memory device (claim 1 of PATENT2 “refreshing the row address stored in the counter” and “a row address stored in a counter of a memory device”).

18. The logic circuitry of claim 17, wherein the counter is configured to store and increment the first row address in response to the first refresh operation when the memory device is operating in a first mode of operation (claim 1 of PATENT2 “incrementing the row address stored in the counter when the memory device did not transition from the first mode of operation to the second mode of operation”, thus operating in the first mode).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0018174 A1 (“PARK”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, PARK discloses logic circuitry in a memory device (e.g., a two-bank device with n=2 in Fig. 1A, with reference to paragraph [0031] “where n can be any number larger than 1”) comprising: 
first circuitry configured to determine whether to increment a counter (e.g., whether to increment 28 for RADD in Figs. 1A and 3) coupled to the logic circuitry based at least in part on refreshing a row of the memory device (e.g., an AREF operation in Fig. 3, for n=2 in Fig. 1A); 
second circuitry coupled to the first circuitry, wherein the second circuitry is configured to determine whether to block incrementing the counter (e.g., whether to not increment 28 for RADD in Figs. 1A and 3, for n=2) based at least in part on the memory device transitioning from operating in a first mode to operating in a second mode (e.g., from the AREF mode to the SREF mode in Fig. 3, when T2 starts, for n=2 in Fig. 1A; i.e., in Fig. 3, when T2 starts, RADD is not incremented when not all the banks have been previously refreshed for a current RADD); and 
third circuitry coupled to the first circuitry and second circuitry, wherein the third circuitry is configured to block incrementing the counter (e.g., RADD in Fig. 3 is not incremented when T2 starts, for n=2 in Fig. 1A; i.e., for n=2, when T2 starts, RADD is not incremented when an AREF operation has previously refreshed only the first bank of the two banks for a current RADD) based on receiving an output signal from the second circuitry (e.g., a low level signal for cnt in Fig. 3).

Regarding claim 2, PARK discloses the logic circuitry of claim 1, wherein the second circuitry is configured to determine whether to block incrementing the counter based at least in part on whether an immediately previous refresh operation of the memory device was unpaired (e.g., when an immediately previous AREF operation in Fig. 3 has previously refreshed only the first bank for a current RADD, for n=2; i.e., when the immediately previous AREF operation has not yet been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim; see also the 112 rejection of this claim above).

Regarding claim 4, PARK discloses the logic circuitry of claim 1, wherein the third circuitry comprises storage logic configured to store the output signal from the second circuitry (e.g., storage logic in Fig. 2, associated with the cnt signal).

Regarding claim 5, PARK discloses the logic circuitry of claim 1, wherein the third circuitry is configured to output the output signal from the second circuitry after a delay (e.g., an inherent delay for the cnt signal in Fig. 3, for n=2 in Fig. 1A).

Regarding claim 6, PARK discloses the logic circuitry of claim 1, wherein the first mode is configured to enable a refresh command to perform a refresh operation on one or more rows of the memory device (e.g., an AREF command in Fig. 3, including a refresh operation on a row).

Regarding claim 7, PARK discloses the logic circuitry of claim 1, wherein the second mode is configured to enable a refresh command to perform two refresh operations on two sets of rows of the memory device (e.g., a SREF command in Fig. 3, including at least two refresh operations on at least two rows of the two banks, for n=2 in Fig. 1A).

Regarding independent claim 8, PARK discloses logic circuitry in a memory device (e.g., a two-bank device with n=2 in Fig. 1A, with reference to paragraph [0031] “where n can be any number larger than 1”), wherein the logic circuitry is configured to: 
receive an instruction to refresh a row address (e.g., RADD in Figs. 1A and 3, with n=2 in Fig. 1A) stored in a counter (e.g., 28 in Fig. 1A) of [the] memory device (Fig. 1A); 
block incrementing the row address (e.g., RADD in Fig. 3 is not incremented when T2 starts, for n=2 in Fig. 1A) when the memory device transitioned from a first mode of operation to a second mode of operation (e.g., from the AREF mode to the SREF mode in Fig. 3, when T2 starts) and an immediately previous refresh operation was unpaired (e.g., when an immediately previous AREF operation in Fig. 3 has previously refreshed only the first bank for a current RADD, for n=2; i.e., when the immediately previous AREF operation has not yet been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim; see also the 112 rejection of this claim above); 
increment the row address stored in the counter when the memory device did not transition from the first mode of operation to the second mode of operation (e.g., did not transition from the AREF mode to the SREF mode in Fig. 3, such that RADD is incremented after an AREF operation has refreshed the last bank for a current RADD, for n=2), or the memory device transitioned from the first mode of operation to the second mode of operation (e.g., from the AREF mode to the SREF mode in Fig. 3, when T2 starts, for n=2) and the immediately previous refresh operation was paired (e.g., when the immediately previous AREF operation in Fig. 3 has previously refreshed the last bank for a current RADD, for n=2; i.e., when the immediately previous AREF operation has already been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim; see also the 112 rejection of this claim above); and 
refresh the row address (RADD in Fig. 3) stored in the counter (28 in Fig. 1A).

Regarding claim 10, PARK discloses the logic circuitry of claim 8, wherein the first mode of operation is configured to enable a refresh command to perform a refresh operation on one or more rows of a plurality of rows of the memory device (e.g., an AREF command in Fig. 3, including a refresh operation on a row).

Regarding claim 11, PARK discloses the logic circuitry of claim 8, wherein the second mode of operation is configured to enable a refresh command to perform two refresh operations on two sets of rows of a plurality of rows of the memory device (e.g., a SREF command in Fig. 3, including at least two refresh operations on at least two rows of the two banks, for n=2 in Fig. 1A).

Regarding claim 12, PARK discloses the logic circuitry of claim 8, wherein the first mode of operation comprises an FGR 2X mode (e.g., the AREF mode in Fig. 3, with an AREF command including a refresh operation on a row, given a broadest reasonable interpretation in light of paragraph [0006] of the application “In an FGR 2x mode, a single refresh command may refresh one or more rows of a memory bank”).

Regarding claim 13, PARK discloses the logic circuitry of claim 8, wherein the first mode of operation comprises an auto-refresh mode (e.g., the AREF mode in Fig. 3, for n=2).

Regarding claim 14, PARK discloses the logic circuitry of claim 8, wherein the second mode of operation comprises an FGR 1X mode (e.g., the SREF mode in Fig. 3, with a SREF command in Fig. 3, including at least two refresh operations on at least two rows of the two banks, for n=2 in Fig. 1A, given a broadest reasonable interpretation in light of paragraph [0006] of the application “In an FGR 1x mode, a single refresh command may perform two refresh operations on two sets of rows of the memory bank”).

Regarding claim 15, PARK discloses the logic circuitry of claim 8, wherein the second mode of operation comprises a self-refresh mode (e.g., the SREF mode in Fig. 3, for n=2).

Regarding independent claim 17, PARK discloses logic circuitry in a memory device (e.g., a two-bank device with n=2 in Fig. 1A, with reference to paragraph [0031] “where n can be any number larger than 1”), wherein the logic circuitry is configured to: 
determine whether a memory device transitioned from operating in a first mode to operating in a second mode (e.g., from the AREF mode to the SREF mode in Fig. 3); 
determine whether an immediately previous refresh operation of the memory device was paired with another refresh operation of the memory device (e.g., whether an immediately previous AREF operation in Fig. 3 has previously refreshed the last bank for a current RADD, for n=2; i.e., whether the immediately previous AREF operation has already been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim); 
block incrementing a row address stored in the memory device (e.g., RADD in Fig. 3 is not incremented when T2 starts, for n=2 in Fig. 1A) in response to determining that the memory device transitioned from operating in the first mode to operating in the second mode (e.g., from the AREF mode to the SREF mode in Fig. 3, when T2 start) and determining that the immediately previous refresh operation of the memory device was [not] paired with the other refresh operation of the memory device (e.g., the immediately previous AREF operation in Fig. 3 has previously refreshed only the first bank for a current RADD, for n=2; i.e., the immediately previous AREF operation has not yet been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim); 
increment the row address stored in the memory device in response to determining that the memory device did not transition from operating in the first mode to operating in the second mode (e.g., did not transition from the AREF mode to the SREF mode in Fig. 3, such that RADD is incremented after an AREF operation has refreshed the last bank for a current RADD, for n=2) or determining that the immediately previous refresh operation of the memory device was (e.g., the immediately previous AREF operation in Fig. 3 has previously refreshed the last bank for a current RADD, for n=2; i.e., the immediately previous AREF operation has already been paired with another AREF operation for the same RADD, for n=2; this is given a broadest reasonable interpretation in the absence of further distinguishing details in the claim); and 
refresh the row address (RADD in Figs. 1A and 3) stored in the memory device (Fig. 1A, with n=2).

Regarding claim 18, PARK discloses the logic circuitry of claim 17, wherein the counter is configured to store and increment the first row address (e.g., increment RADD in 28 in Figs. 1A and 3, for n=2) in response to the first refresh operation (e.g., an AREF operation in Fig. 3 has refreshed the last bank for a current RADD, for n=2) when the memory device is operating in a first mode of operation (e.g., the AREF mode in Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0018174 A1 (“PARK”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 19, PARK discloses the logic circuitry of claim 18, wherein the memory device comprises at least a first set of memory banks (e.g., 10 in Fig. 1A), wherein the counter (28 in Fig. 1A) is configured to store and increment the first row address (RADD) corresponding to a first row of the first set of memory banks (10 in Fig. 1A).
PARK does not disclose at least a second set of memory banks.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to include at least a second set of memory banks in the memory device of PARK (similar to and in addition to 10 in Fig. 1A), since including multiple sets/ groups of memory banks in a hierarchical memory device was common and well known in the art (e.g., in a stacked multi-chip hierarchical configuration, addressed by a same address), to increase the overall capacity/ density of the memory device.

Regarding claim 20, PARK, as modified above, discloses the logic circuitry of claim 19, comprising a second counter (e.g., similar to 28 in Fig. 1A, as applied to the second set of memory banks in the hierarchical configuration of the above modification) configured to store and increment the first row address corresponding to the first row of the second set of memory banks (e.g., to store and increment the same RADD in Fig. 1A, in the hierarchical configuration of the above modification) in response to the second refresh operation (e.g., an AREF operation for the second set of memory banks, in the hierarchical configuration of the above modification) when the memory device is operating in the first mode (e.g., the AREF mode in Fig. 3, as applied to the hierarchical configuration of the above modification).

------------------------
Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0018174 A1 (“PARK”) in view of US 5,471,430 A (“SAWADA”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 3, PARK discloses the logic circuitry of claim 1, but does not disclose that the second circuitry is configured to determine whether to block incrementing the counter (i.e., determine whether an AREF operation has previously refreshed only the first bank or refreshed the last bank for a current RADD in Fig. 3, when T2 starts, for n=2) based at least in part on the least significant bit of a row address.
However, in a memory device with multiple banks, it was common and well known in the art to represent the least significant bit(s) of a row address of a bank with a bank address bit(s) (see, merely as an exemplary reference in the art among others, SAWADA, column 17, lines 36-37 “The bank address RBA is expressed in the least significant bit of the address counter 104” and column 26, lines 3-4 “The bank address RBA is generated from the least significant bit position of the refresh address counter 104” and Figs. 9 and 23 for addressing a row in a bank), to efficiently sequence the banks and the rows for sequential operations.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to represent the least significant bit of a row address of a bank with a bank address bit for the memory device of PARK (with n=2 in Fig. 1A), such the incrementing would be blocked based at least on the least significant bit of a row address (representing the bank address bit for n=2 in Fig. 1A of PARK), since, in a memory device with multiple banks, it was common and well known in the art to represent the least significant bit(s) of a row address of a bank with a bank address bit(s) (as in SAWADA), to efficiently sequence the banks and the rows for sequential operations.

Regarding claim 9, PARK, as modified above (with reference to the rejection of claim 3 above), discloses the logic circuitry of claim 8, wherein the logic circuitry is configured to determine whether the immediately previous refresh operation was unpaired based at least in part on the least significant bit of a second row address associated with the immediately previous refresh operation (i.e., based on the bank address bit as the least significant bit of a second row address, for n=2 in Fig. 1A of PARK, in the above modification, with reference to the rejection of claim 3 above).

Regarding claim 16, PARK, as modified above (with reference to the rejection of claim 3 above), discloses the logic circuitry of claim 8, configured to determine whether the immediately previous refresh operation was unpaired based on the least significant bit of the row addresses (i.e., based on the bank address bit as the least significant bit of the row address, for n=2 in Fig. 1A of PARK, in the above modification, with reference to the rejection of claim 3 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is 571-272-1870.  The examiner can normally be reached M-F 8:30 am - 4:30 pm ET.
To request and schedule an interview, the applicant is advised to use the USPTO Automated Interview Request (AIR) Form at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html (or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824